





Summary of WebEx Communications Inc. 2005 Executive Cash Bonus Plan




On April 25, 2005 the Compensation Committee of the Board of Directors of
WebEx Communications, Inc. (“WebEx” or “Company”) established the performance
measures for the WebEx executive cash bonus plan (“Plan”). The Plan is not set
forth in a written agreement. The Plan covers WebEx’s chief executive officer
and its other named executive officers including WebEx’s chief operating
officer. The Plan also covers other WebEx executives who directly report to
either the chief executive officer or the chief operating officer. 


Each participant in the Plan is assigned an annual target bonus which, depending
on the executive, is between 20% and 100% of the executive’s 2005 base salary. 
The Plan sets Company performance benchmarks for (i) revenue, (ii) profits,
(iii) service quality, and (iv) customers’ usage of WebEx services. The relative
weighting of these four factors in the determination of a participant’s annual
bonus is 40%, 20%, 20% and 20%, respectively. Bonuses are paid quarterly with
respect to revenue, profits and service quality benchmarks. Payment of the bonus
with respect to the fourth quarter will include the usage component along with
the other three quarterly components.


In addition to the benchmarks, the Plan sets forth minimum achievement levels in
each of the four Company performance areas. If a minimum achievement level is
not attained in one of the areas, then that component of the bonus payment
computation will be zero. In addition, if the minimum achievement level for the
profits factor is not achieved for a given quarter, there will be no bonus
payment to participants for that quarter with respect to any of the components,
regardless of attainment of minimum achievement level in the other areas. If the
Company achieves or exceeds the minimum in one or more areas including profits,
the bonus amount payable to each participant will depend on the Company’s actual
achievement relative to the four benchmarks. A bonus in excess of a
participant’s annual target bonus is possible if there is significant
over-achievement relative to the benchmarks, with the annual maximum bonus
payable under the Plan being 200% of a participant’s target bonus amount. 


The Compensation Committee has the ability to reset the four benchmarks for
unanticipated events that might affect the benchmarks, such as merger and
acquisition activity.  Bonuses for sales executives are partially based on the
Plan; bonuses payable to sales executives are based 30% on the Plan and 70%
based on achievement of each executive’s sales quota.
